DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 17-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 20-22 are rejected for being dependent on claim 19.

Claim 12 recites the limitation “wherein at last one refrigerant fluid compressor of the compressor section is connected to the hot end or to the cold end of the driver section” which is indefinite for being unclear which of the at least one refrigerant fluid compressors of claim 1 from which claim 12 depends, the Applicant is referencing.  Furthermore, the terms “the hot end” and “the cold end” lack antecedent basis and are indefinite for being unclear what hot end and cold end Applicant is referencing. Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be 

Claim 17 recites the limitation “comprising a combination of rotating machines arranged according to any configuration generated by the flow chart of Fig. 32.” which is indefinite for being unclear what is meant by “any configured generated by the flow chart of Fig. 32” since the flow chart is not part of the claims and it is unclear what “any configuration means”.  Based on the Applicant’s claimed invention as best understood by the Examiner, the limitation will be examined as “comprising a combination of rotating machines” for purposes of examination.

Claim 18 recites the limitation “comprising at least an HPRC compressor”, wherein according to Applicant’s disclosure, on pg. 36, HPRC is a high pressure ratio compressor, wherein the term “high pressure” is relative which renders the claim indefinite. The term “high pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, for purposes of examination, the limitation will be examined under the broadest reasonable interpretation as any compressor which increases the pressure of a fluid from it’s inlet to its outlet.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 15 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mak et al. (US 2017/0131027), hereinafter referred to as Mak



a driver section (“gas turbine” 200), drivingly coupled to a compressor section (194) through a shaft line (shaft 208), wherein the compressor section is comprised of at least one refrigerant fluid compressor (194), driven into rotation by said driver section (the “gas turbine” supplies shaft power to run the compressors).

Regarding claim 2, Mak teaches the LNG refrigerant compressor train of claim 1, wherein the driver section comprises a gas turbine engine (Fig. 1, “gas turbine” 200).

Regarding claim 3, Mak teaches the LNG refrigerant compressor train of claim 1, wherein the driver section comprises a gas turbine engine (200) with one spool (comprising turbine, compressor and shaft of gas turbine 200).

Regarding claim 5, Mak teaches the LNG refrigerant compressor of claim 1, wherein the compressor section comprises at least one refrigerant compressor (194) drivingly coupled to the driver section (by the shaft)

Regarding claim 6, Mak teaches the LNG refrigerant compressor of claim 1, wherein the compressor section comprises at least one dynamic compressor or one positive-displacement compressor (compressor 194 is inherently either a dynamic compressor or positive displacement compressor as those are the only types of compressors).



Regarding claim 8, Mak teaches the LNG refrigerant compressor train of claim 1, further comprising at least one auxiliary machine driven (compressor 188) by the driver section and mechanically coupled (by shaft 208) to at least one compressor (compressor 194) of the compressor section, wherein the auxiliary machine is a further compressor (188 is a compressor).

Regarding claim 9, Mak teaches the LNG refrigerant compressor train of 1, wherein the driver section comprises at least one internal combustion engine (the gas turbine is considered an internal combustion engine since combustion takes place within a combustion chamber) and teaches wherein a waste heat recovery heat exchanger (“waste heat recovery” heat exchanger 162 which receives combustion gas /”turbine exhaust” from gas turbine 200; see paragraph 0018, “A conduit 206 is coupled to the turbine 200 and couples back into the waste heat recovery unit 162.”; see paragraph 0022, “The high pressure hydrocarbon liquid is vaporized and superheated in the waste heat recovery unit 162 by heat from a turbine exhaust stream in the conduit 206.”) is arranged to recover heat (heat within the “turbine exhaust”) from combustion gas (“turbine exhaust”) discharged from said internal combustion engine.

Regarding claim 12, Mak teaches the refrigerant compressor train of claim 1, wherein at least one of the at least one refrigerant fluid compressors is connected (mechanically) to a hot end of the driver section (leftmost end of gas turbine), and wherein the driver section comprises a 1-spool gas turbine (compressor, shaft and turbine of gas turbine 200)

Regarding claim 17, Mak teaches the LNG refrigerant compressor train of one or more of the preceding claim 1, comprising a combination of rotating machines (compressors 188 and 194 are rotating machines).

Regarding claim 18, Mak teaches the LNG refrigerant compressor train of claim 1 comprising at least an HPRC compressor (194 is considered a high pressure ratio compressor since the pressure at the outlet of the compressor is higher than the inlet pressure).

Regarding claim 19, Mak teaches a system (Fig. 1) comprising at least one LNG compressor train (comprising 188 and 194) according to claim 1, wherein the at least one refrigerant compressor (188) of the at least one LNG compressor train is fluidly coupled to a heat exchange arrangement (cold box 126), in heat exchange relationship with at least one of a natural gas flow (NG within line 118 entering cold box 126) and a refrigerant fluid (refrigerant within line 36).

“Disclosed herein are LNG refrigerant compressor trains comprising: a driver section, drivingly coupled to a compressor section through a shaft line, wherein the compressor section is comprised of at least one refrigerant fluid compressor, driven into rotation by said driver section.”.  Therefore, Mak teaches one compressor train comprising compressor 194 coupled to gas turbine 200,as the driving section, by a shaft  and a second compressor train comprising compressor 182 coupled to turbine 178, as the driving section, by a shaft).

Regarding claim 21, Mak teaches the system of claim 19 configured as an on-shore system (since the system is inherently capable of being used on shore at a hydrocarbon drilling site; see paragraph 0003, “Hydrocarbon drilling and production systems can include the extraction of natural gas from wellbores in subterranean earthen formations”, wherein wellbores are known to be on land, wherein shore and land are considered equivalents).

Regarding claim 22, Mak teaches an LNG plant (Fig. 1), comprising at least one system according to claim 19 (integral with Fig. 1, comprising all of the structure of claim 19 and claim 1).

Claim(s) 1, 4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2009/0260367), hereinafter referred to as Martin.

Regarding claim 1, Martin teaches an LNG refrigerant compressor train (Fig. 4B; see paragraph 0015, “A typical arrangement is for a liquefied natural gas refrigeration multiple compressor string…”) comprising: a driver section (comprising VFD 19 and motor 11), drivingly coupled to a compressor section (comprising compressors 12 and 13) through a shaft line (shaft shown connecting motor 11 to compressors 12 and 13), wherein the compressor section is comprised of at least one refrigerant fluid compressor (12; see paragraph 0015), driven into rotation by said driver section (by the electric motor 11).

Regarding claim 4, Martin teaches the LNG refrigerant compressor train of claim 1, wherein the driver section comprises an electric motor (11) having a variable speed (provided by variable speed drive 19).

Regarding claim 10, Martin teaches the refrigerant compressor train of claim 1, wherein the shaft line comprises a speed manipulation device (20 is a torque converter, see paragraph 0010, “The term CSTC will be used throughout this application specifically 
and interchangeably to refer to variable speed fluid drive torque converters.”) arranged between two pair of sequentially arranged rotating machines (Fig. 4B, 20 is positioned between first pair of compressors 12 and 13 and second pair of compressor 14 and 15) along said shaft line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak as applied to claim 1, in further view of Gabelloni et al. (US 2015/0176485), hereinafter referred to as Gabelloni.

Regarding claim 11, Mak teaches the LNG refrigerant compressor train claim 1, however does not teach wherein at least one of said compressors is selected from the group consisting of: a vertically split compressor, a horizontally split compressor; and wherein if more than one compressor is present in the train, each compressor can independently be a horizontally split compressor or a vertically split compressor.

Gabelloni teaches a vertically split compressor (Fig. 3, 71, see paragraph 0016, “vertically split compressor”) driven by a driving section (gas turbine comprising 39, 47 and 49), wherein vertically split compressors provide higher efficiencies compared to horizontally split compressors (See paragraph 0016, “By arranging two loads drivingly connected at opposite ends of a through shaft of the gas turbine, a vertically split compressor can be used, in replacement for a horizontally split compressor. This results in a higher efficiency of the system.”)

.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak as applied to claim 1, in further view of Tanaeva et al. (US 2013/0074511), hereinafter referred to as Tanaeva.

Regarding claim 13, Mak teaches the LNG refrigerant compressor train of claim 1, wherein the driver section comprises a gas turbine engine (“gas turbine”), however does not teach wherein gas turbine engine comprising at least one of an inlet chiller, arranged at the inlet of the gas turbine engine, and an intercooler between two sequentially arranged air compressor sections of the gas turbine engine.

Tanaeva teaches a gas turbine engine (Fig. 1, 5) comprising an intercooler (comprising 30 and 40) between two sequentially arranged air compressor sections (compressor 50 and compressor 60) of the gas turbine engine.  Having compressors in series allows for higher outlet pressure’s to be achieved, wherein the intercooler decreases the density of the air being compressed therefore leading to greater volumetric efficiency (ratio of mass density of the air-fuel mixture) of the gas turbine engine, ie. 

.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak as applied to claim 1, in further view of Strass (US 4,359,871), hereinafter referred to as Strass.

Regarding claim 14, Mak teaches the LNG refrigerant compressor train of claim 1, and at least one rotary machine (compressor 194) of the compression section, however does not teach wherein the at least one rotary machine comprises a bearing selected from the group consisting of: hydrodynamic bearings, hydrostatic bearings, magnetic bearings, rolling bearings, or combinations thereof.

Strass teaches rotary machine (turbo-compressor shown in Fig. 3) which comprises roller bearings (25; see column 9, lines 55-57, “The bearing housing 23 receives a diagrammatically illustrated roller bearing set 25…”) which help support the rotary machines shaft while allowing for rotation of the shaft of the rotary machine while minimizing rotational resistance for the shaft.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the at least one rotary machine taught by Mak to include roller bearings on the shaft, as taught by Strass, in order to provide the predictable result of supporting the at least one rotary machine’s shaft as the rotary machine rotates.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak as applied to claim 1, in further view of Mandler et al. (US 5,791,160), hereinafter referred to as Mandler.

Regarding claim 15, Mak teaches the LNG refrigerant compressor train of claim 1, and a turbomachine (compressor 194 is a turbomachine) of the compressor section, however does not teach wherein the turbomachine has guide vanes.

Mandler teaches a centrifugal refrigerant compressor for compressing refrigerant that includes guide vanes (see column 19, lines 36-39, “For example, guidevane angles of one or more mixed refrigerant centrifugal compressors may be adjusted as a function of the current mass flow rate for each compressor to ensure maximum compressor efficiency.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak as applied to claim 1, in further view of Carmone et al. (US 2018/0238236), hereinafter referred to as Carmone.

Regarding claim 16, Mak teaches the LNG refrigerant compressor train of claim 1, wherein the compressor section comprises at least two refrigerant fluid compressors (188 and 194), however does not teach wherein the at least two compressors are located in a common case.

Carmone teaches at least two compressors (compressors 3, 4 and 5) which are located in a common case (see abstract; “the first, the second and the third group of compression stages being integrated in a first common casing”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the at least two refrigerant fluid compressors taught by Mak with the common case taught by Carmone in order to provide the predictable result of saving space by using one single case for the two compressors as opposed to individual cases, wherein the cases provide the predictable “That configuration strongly reduces the footprint of the train, reducing the space used by the first group of low pressure compressors”), by reducing the space taken up by a single compressor case for the at least two compressors compared to individual casing for each compressor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Papandreas (US 8,220,245) teaches a gas turbine (Fig. 1 comprising 10, 12, 14, 17, 19, 25 and 27) including multiple spools (spool is interpreted as a compressor coupled to a turbine by a shaft; first spool comprising shaft 10, compressor 25 and turbine 19, while second spool is considered compressor 12, shaft 16 and turbine 17) wherein providing the multiple spools provides improved part power fuel consumption at reduced output shaft speeds, thereby improving efficiency. (See Abstract, “The disclosed multi-spool gas turbine engine provides improved part power fuel consumption at reduced output shaft speeds”; see column 8, lines 44-48, “The methods and systems of the present invention, as described above and shown in the drawings, provide for a gas turbine engine with superior properties including, but not limited to, improved part power efficiency.”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/BRIAN M KING/Primary Examiner, Art Unit 3763